PER CURIAM.
The defendant appeals his convictions and sentences- on four counts of armed *1047robbery and four counts of kidnaping. The only error suggested on his behalf concerns the sentence imposed. The defendant points out that the numbers of the counts at the sentencing hearing to which the defendant was sentenced did not correspond to the written order of sentence entered by the court. This issue is a procedural error, not a fundamental one, and we believe it should properly be first presented to the trial judge.
Accordingly, we dismiss this appeal without prejudice to the defendant to raise this issue by motion pursuant to Florida Rule of Criminal Procedure 3.850.
BOARDMAN, A.C.J., and DANAHY and LEHAN, JJ., concur.